DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (US 2013/0085536 A1).
Claim 16. Biedermann et al. disclose a bone anchoring device comprising: a bone anchoring element (bone anchoring element 1); a receiving part (receiving part 5) for coupling a rod to the bone anchoring element, the receiving part comprising: a rod receiving portion (rod receiving portion 9) having a first end (first end 9a), a second end (second end 9b) below the first end, and a recess (recess 12) for receiving the rod, the 
Claim 17. Biedermann et al. disclose wherein the first direction is parallel to a central axis (extends parallel to the longitudinal axis of bone anchoring element 1 and 
Claim 18. Biedermann et al. disclose wherein the bottom of the groove has a portion that extends axially at a constant radial distance from the outer surface of the locking ring (Figs. 1, 5-6, 25-28, and 35-37). 
Claim 19. Biedermann et al. disclose wherein the entire bottom of the groove is formed in the annular region (see Fig. 25) (Figs. 1, 5-6, 25-28, and 35-37). 
Claim 20. Biedermann et al. disclose an abutting surface (groove 16) formed at an outer surface of the rod receiving portion that is distinct from each of the first end, the second end, and parts of the rod receiving portion that define the recess (Figs. 1, 5-6, 25-28, and 35-37). 
Claim 21. Biedermann et al. disclose wherein the second portion of the receiving part comprises an expandable head receiving portion (head receiving portion 17) for inserting and clamping a head of the bone anchoring element (Figs. 1, 5-6, 25-28, and 35-37). 
Claim 22. Biedermann et al. disclose wherein the locking ring is configured to move to the locking position when a force is applied to one of the sidewalls while the recess for the rod is vacant or unobstructed (Figs. 1, 5-6, 25-28, and 35-37).  Note that such a function could be accomplished if one so desired.
Claim 23. Biedermann et al. disclose wherein the locking ring is configured to maintain the locking position when the force applied to the one of the sidewalls is removed and while the recess for the rod remains vacant or unobstructed (Figs. 1, 5-6, 25-28, and 35-37).  Note that such a function could be accomplished if one so desired.
Claim 24. Biedermann et al. disclose wherein the locking ring is configured to move away from the locking position when a force is applied to the other one of the sidewalls for facilitating adjustment of the angular position of the bone anchoring element relative to the receiving part (Figs. 1, 5-6, 25-28, and 35-37).  Note that such a function could be accomplished if one so desired.
Claim 25. Biedermann et al. disclose wherein the locking ring comprises a rod support surface (surface of projection 86 that supports rod 6 as shown in Fig. 25) that is aligned with the recess of the rod receiving portion and that is configured to contact the rod when the rod is in the recess (Figs. 1, 5-6, 25-28, and 35-37). 

Allowable Subject Matter
Claims 26-39 are allowed.

Response to Arguments
Applicant’s arguments filed November 16, 2020 with respect to the rejection of claims 26 and 34 in view of Schlaepfer and opposite forces have been fully considered and are persuasive.  The rejections of claims 26-39 have been withdrawn. 
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773